Exhibit 16.1 Caturano and company October 28, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Commissioners: We have read Item 4.01 of Form 8-K of Symbollon Pharmaceuticals, Inc. dated October 28, 2010, expected to be filed with the Securities and Exchange Commission on October 28, 2010 and are in agreement with the statements concerning our Firm. We have no basis to agree or disagree with the other statements included in such Form 8-K. Very truly yours, /s/ CATURANO AND COMPANY, INC. Boston, Massachusetts
